Name: Commission Regulation (EEC) No 3524/81 of 9 December 1981 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/32 Official Journal of the European Communities 10. 12. 81 COMMISSION REGULATION (EEC) No 3524/81 of 9 December 1981 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3300/81 (4), is to be amended with effect from 1 January 1982 ; Whereas, accordingly, the rate of duty given for the products concerned in the Annex to Regulation (EEC) No 2931 /81 should be brought up to date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheepmeat and Goatmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (b) thereof, Whereas Commission Regulation (EEC) No 2931 /81 ('), as amended by Regulation (EEC) No 3342/81 (2), suspended the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece ; Whereas, in the context of agreements signed with certain non-member countries, in particular the Geneva protocol (1979) and the additional protocol to the Geneva protocol (1979) annexed to the General Agreement on Tariffs and Trade, signed following the multilateral trade negotiations of 1973-1979, the Community undertook to effect reductions in customs duties, some of which are to be fully or partly imple ­ mented on 1 January 1982 ; whereas, for this reason, Council Regulation (EEC) No 950/68 of 28 June 1968 HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2931 /81 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels. 9 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 293, 13 . 10 . 1981 , p . 8 . (*) OJ No L 338 , 25. 11 . 1981 , p. 13 . (3) OJ No L 172, 22. 7. 1968 , p . 1 . (4) OJ No L 335, 23 . 11 . 1981 , p . 1 . 10 . 12. 81 Official Journal of the European Communities No L 355/33 ANNEX CCT heading No Description Rate of duty(%) 15.02 Fats of bovine cattle, sheep or goats, unrendered ; rendered or solvent-extracted fats (including 'premier jus") obtained from those unrendered fats : B. Other : II . Unrendered fats of sheep or goats ; rendered or solvent ­ extracted fats (including 'premier jus*) obtained from those fats :  Of domestic sheep 4-4